                                     Case 3:18-cv-02898-CRB Document 46 Filed 06/23/20 Page 1 of 5



                       1        Shaun Setareh (SBN 204514)
                                shaun@setarehlaw.com
                       2        William M. Pao (SBN 210846)
                                william@setarehlaw.com
                       3        SETAREH LAW GROUP
                                315 South Beverly Drive, Suite 315
                       4        Beverly Hills, California 90212
                                Telephone (310) 888-7771
                       5        Facsimile (310) 888-0109

                       6        Attorneys for Plaintiff
                                THEODORE A. EMETOH
                       7
                                KEITH A. JACOBY, Bar No. 150233
                       8        kjacoby@littler.com
                                LITTLER MENDELSON, P.C.
                       9        2049 Century Park East, 5th Floor
                                Los Angeles, CA 90067.3107
                    10          Telephone: (310) 553-0308
                                Fax No.: (310) 553-5583
                    11
                                SOPHIA BEHNIA, Bar No. 289318
                    12          sbehnia@littler.com
                                LITTLER MENDELSON, P.C.
                    13          333 Bush Street, 34th Floor
                                San Francisco, CA 94104
                    14          Telephone: (415) 433-1940
                                Fax No.: (415) 399-8490
                    15
                               Additional Counsel of Record listed on
                    16         following page

                    17
                                                                UNITED STATES DISTRICT COURT
                    18
                                                               NORTHERN DISTRICT OF CALIFORNIA
                    19
                                THEODORE A. EMETOH, an individual,           Case No. 3:18-cv-02898-CRB
                    20
                                                  Plaintiff,                 Assigned For All Purposes To The Honorable
                    21                                                       Charles R. Breyer, Courtroom 6
                                       v.
                    22                                                       STIPULATION OF DISMISSAL WITH
                                FEDEX FREIGHT, INC., an Arkansas             PREJUDICE; [PROPOSED] ORDER
                    23          corporation; and DOES 1 through 50,
                                inclusive,
                    24                                                       Action Filed:   April 6, 2018
                                                  Defendant.                 Action Removed: May 17, 2018
                    25

                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East                                                                        Case No. 4:18-cv-02898-CRB
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                                                STIPULATION OF DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
                                   Case 3:18-cv-02898-CRB Document 46 Filed 06/23/20 Page 2 of 5



                       1       LINDA N. BOLLINGER, Bar No. 289515
                               lbollinger@littler.com
                       2       LITTLER MENDELSON, P.C.
                               50 West San Fernando, 7th Floor
                       3       San Jose, CA 95113
                               Telephone: (408) 998-4150
                       4       Fax No.: (408) 288-5686

                       5       SANDRA C. ISOM, Bar No. 157374
                               scisom@fedex.com
                       6       FEDEX FREIGHT, INC.
                               1715 Aaron Brenner Drive, Ste. 200
                       7       Memphis, TN 38120
                               Telephone: (901) 434-8526
                       8       Fax No.: (901) 468-1726

                       9       Attorneys for Defendant
                               FEDEX FREIGHT, INC.
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                     2.                   Case No. 4:18-cv-02898-CRB
  Los Angeles, CA 90067.3107
          310.553.0308
                                           STIPULATION OF DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
                                      Case 3:18-cv-02898-CRB Document 46 Filed 06/23/20 Page 3 of 5



                       1                          Defendant FEDEX FREIGHT, INC. (“Defendant”), through its counsel of record

                       2       Littler Mendelson, P.C., and Plaintiff THEODORE A. EMETOH, through his counsel of record

                       3       Setareh Law Group, (collectively referred to as “the Parties”), stipulate and agree as follows:

                       4                          WHEREAS, the Parties have agreed to resolve the above-captioned action, and all

                       5       causes of action and all claims asserted therein, and, based on their agreement (and compliance with

                       6       that agreement), seek the dismissal of this entire action with prejudice;

                       7                          NOW, therefore, the Parties voluntarily stipulate and agree to the dismissal with

                       8       prejudice of this entire action as to all parties and all claims, disputes, and controversies in Plaintiff’s

                       9       Complaint pursuant to Fed. R. Civ. P. 41(a)(l)(A)(ii), with each party to bear its/his/her own

                    10         respective attorneys’ fees, costs and expenses of litigation.

                    11                            IT IS SO STIPULATED.

                    12
                               Dated: May 29, 2020
                    13

                    14
                                                                                    /s/ William Pao
                    15                                                              SHAUN SETAREH
                                                                                    WILLIAM M. PAO
                    16                                                              SETAREH LAW GROUP
                                                                                    Attorneys for Plaintiff
                    17                                                              THEODORE EMETOH
                    18         Dated: May 29, 2020
                    19

                    20                                                              /s/ Linda N. Bollinger
                                                                                    KEITH A. JACOBY
                    21                                                              SOPHIA BEHNIA
                                                                                    LINDA N. BOLLINGER
                    22                                                              LITTLER MENDELSON, P.C.
                                                                                    Attorneys for Defendant
                    23                                                              FEDEX FREIGHT, INC.
                    24
                               4817-1081-6444.1 057116.1024
                    25

                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                                  3.                          Case No. 4:18-cv-02898-CRB
  Los Angeles, CA 90067.3107
          310.553.0308
                                                  STIPULATION OF DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
                                    Case 3:18-cv-02898-CRB Document 46 Filed 06/23/20 Page 4 of 5



                       1                                     Attestation re: Electronic Signatures

                       2              Under Local Rule 5-1(i)(3) of the United States District Court, Northern District of

                       3       California, I, Linda N. Bollinger—the ECF User whose User ID and Password are used in the filing

                       4       of this document—hereby attest that the authorization of the filing of this document has been

                       5       obtained from the other signatory to this document.

                       6       Dated: May 29, 2020
                       7

                       8                                                        /s/ Linda N. Bollinger
                                                                                LINDA N. BOLLINGER
                       9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                              4.                     Case No. 4:18-cv-02898-CRB
  Los Angeles, CA 90067.3107
          310.553.0308
                                             STIPULATION OF DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
                                     Case 3:18-cv-02898-CRB Document 46 Filed 06/23/20 Page 5 of 5



                       1                                              [PROPOSED] ORDER

                       2                      Good cause appearing, the Court dismisses this matter with prejudice pursuant to Fed.

                       3       R. Civ. P. 41(a)(l)(A)(ii). Each party shall bear his/her/its own attorneys’ fees, costs, and expenses.

                       4
                               IT IS SO ORDERED.
                       5

                       6
                                        June 23
                               Dated: ____________, 2020                             ______________________________________
                       7                                                             HON. CHARLES R. BREYER
                       8                                                             U.S. DISTRICT COURT JUDGE

                       9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                                5.                         Case No. 4:18-cv-02898-CRB
  Los Angeles, CA 90067.3107
          310.553.0308
                                              STIPULATION OF DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
